OPINION AND ORDER
Appellant Smith was charged with Attempted Murder as per Title 7, CCOJ § 121/201. A fact finding hearing was held on July 15, 2014. Appellant was found guilty by the Court, Honorable Judge Marvin Youpee, Jr. presiding, and sentenced to one year incarceration. It is from this conviction that the appeal is made.

ISSUE

The Defendant’s conviction was based on testimonial evidence alone. Defendant contends that there was physical evidence collected at the crime scene, including a gun and bullet, which was in the possession of the FBI and not available to prosecution or defense at trial
Appellant contends that his rights under the Indian Civil Right Act, 25 U.S.C. § 1302, as reaffirmed by Title VI CCOJ § 501, were violated.

DISCUSSION

The testimony of the prosecution’s witnesses in this case included that from eye witnesses. The Court also had testimony from law enforcement officials who heard from eye witnesses by excited utterances immediately at the scene. The Court also heard testimony from the victim, including physical evidence of a gunshot wound. This form of direct evidence is sufficient to support a conviction beyond a reasonable doubt.
Appellant’s contention that the Court erred by convicting by the direct testimony alone is not sustainable in this case. The physical evidence not made available in this case because it was in the custody of the FBI or Federal Prosecutor was not exculpatory in nature.
This case can be contrasted with the case cited by Appellant, Fort Peck Tribes v. Jeremy Adams, Case 491, September 24, 2008. In that case, the Tribes were unable to meet the burden of proof with testimonial evidence alone.
Here, we conclude as stated in Fort Peck Tribes v. Shilo Four Star, Case No. 611, May 6, 2013:
“We affirm the Tribal Trial Court’s decision. As trier of fact, the trial judge observed the witnesses and was able to assess their credibility. CCOJ Title II, Chapter 2, Section 202 provides, “The Court of Appeals ... shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence.” In this case, the Tribal Trial Court’s decision is supported by substantial evidence. Now, therefore,
IT IS HEREBY ORDERED that the Judgment of the Tribal Court is affirmed.